Title: To James Madison from the Citizens of Chillicothe, 27 August 1812 (Abstract)
From: Chillicothe Citizens
To: Madison, James


27 August 1812. “By a unanimous vote and resolution of a numerous and respectable meeting of the Citizens of this town and the vicinity, the undersigned were appointed a Committee for and on behalf of said meeting to address your excellency on the subject of our national Concerns, as particularly instructed by their resolutions of yesterday which will be published.
“In discharge of the trust Committed to us and yielding to the impulse of our own feelings, we inform your excellency that the individuals Composing the meeting whose names are hereto Subscribed view With great Concern and anxiety for the Welfare of our Common Country and With equal Solicitude for her national honor, the present disa[s]trous situation of our army in the North Western region. They deplore the total defeat of the army under the Command of Bregidier Genl Hull after invading the Enemies Territory With so much Confidence and boldness; and after making such promises of Victory and protection to the poor deluded subjects of that Government as are Contained in that Generals proclaimation to the people of Canada as a great Calamity, the result either of imbicility or Treachery. God forbid, that it should prove to be the latter; tho, we assure your excellency suspicion is awake and strong. The almost unanimous prayer of officer and soldier in that army, and of the Citizens of this State, whose friends and relations are there, for a considerable time before the die was Cast was and yet is—‘Oh! for a Commander a General a man of talents and integrity Courage and Conduct, yea temperance & discretion, destitute of these essential qualities on what foundation rests our faith, our hope of success to our arms, of Victory, of an honorable termination of the war, or an honorable peace.’ The valor skill and prudence of Subordinate officers and soldiers, having to Contend With these embarrassments and encounter such difficulties loose their efficacy against the enemy—their spirits are broken—their patriotism sickens—their ardour is Cooled—misdirected in every movement—worn out by useless marches and Counter marches, and in the mean time half starved by design. Can we expect their patience Will last forever?
“In addition your Excellency ought to be informed, that the arms suitable for the Warfare, necessary to be carried on in this Western Country such as Carabines pistols and Sabre’s cannot be obtained here. Relief from this Situation of affairs is what your memorialists humbly seek. They love their Country—feel for its honor, and regard its safety. They approve of the War and the measures of the general Government. They promise their aid to the utmost of their ability in carrying on the war, and pledge to your Excellency their fortunes in Support of it, they Can do no more but Want a general in whom they can have Confidence: Such they believe William Henry Harrison to be, under him they will promptly rally, Confidant of Victory, in whose train follows peace safety and honor—grant it, or one like they beleive him to be and you will have Volunteer soldiers enough. As it is your excellency may be assured they Will march With reluctance because Without hope.
“We further suggest the propriety of directing the secretary at War to furnish the volunteer soldiers of the Western Country With arms suitable to the warfare against such an enemy. Cavalry We Conceive to be essentially necessary—arms and accoutrements for Mounted soldiers, are What is most wanted and Without which your memorialists believe the War Cannot be prosecuted With that Vigor necessary to effect the great Object.”
